2014 WI 68

                  SUPREME COURT             OF      WISCONSIN
CASE NO.:               2011AP2902
COMPLETE TITLE:         Board of Regents - UW System,
                                   Petitioner-Respondent-Petitioner,
                             v.
                        Jeffrey S. Decker,
                                   Respondent-Appellant.



                          REVIEW OF A DECISION OF THE COURT OF APPEALS
                           Reported at 346 Wis. 2d 279, 827 N.W.2d 929
                                  (Ct. App. 2013 – Unpublished)

OPINION FILED:          July 16, 2014
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:          October 15, 2013

SOURCE OF APPEAL:
   COURT:               Circuit
   COUNTY:              Dane
   JUDGE:               John Markson

JUSTICES:
   CONCURRED:           ABRAHAMSON, C.J. concurs. (Opinion filed.)
                        PROSSER, J., concurs. (Opinion filed.)
  DISSENTED:
  NOT PARTICIPATING:    BRADLEY, J., did not participate.

ATTORNEYS:
       For      the    petitioner-respondent-petitioner,          the     cause   was
argued by R. Duane Harlow, assistant attorney general, with whom
on the briefs was J.B. Van Hollen, attorney general.


       For      the    respondent-appellant,       there    was   brief    by     Gary
Grass, Milwaukee, and oral argument by Gary Grass.


       An amicus curiae brief was filed by                   James A. Friedman,
Dustin B. Brown, and Godfrey & Kahn, S.C., Madison, on behalf of
the    American        Civil   Liberties   Union    of     Wisconsin    Foundation,
Inc., and oral argument by Dustin B. Brown.
                                                                         2014 WI 68
                                                                 NOTICE
                                                   This opinion is subject to further
                                                   editing and modification.   The final
                                                   version will appear in the bound
                                                   volume of the official reports.
No.   2011AP2902
(L.C. No.   2011CV4619)

STATE OF WISCONSIN                             :            IN SUPREME COURT

Board of Regents - UW System,

             Petitioner-Respondent-Petitioner,                        FILED
      v.                                                         JUL 16, 2014
Jeffrey S. Decker,                                                  Diane M. Fremgen
                                                                 Clerk of Supreme Court
             Respondent-Appellant.




      REVIEW of a decision of the Court of Appeals.                   Reversed and

cause remanded.



      ¶1     MICHAEL J. GABLEMAN, J.               This is a review of an

unpublished     decision    of   the   court       of   appeals1      reversing       a
decision and order of the Dane County Circuit Court2 issuing a

harassment     injunction    against    defendant         Jeffrey       S.     Decker

pursuant to Wis. Stat. § 813.125 (2009-10).3


      1
       Board of Regents v. Decker, No. 2011AP2902, unpublished
slip op. (Wis. Ct. App. Jan. 24, 2013).
      2
          The Honorable John W. Markson presiding.
      3
       All subsequent references to the Wisconsin Statutes are to
the 2009-10 version unless otherwise indicated.
                                                                           No.     2011AP2902



    ¶2      The question before us is whether the circuit court

properly     granted      a    harassment         injunction        under    Wis.        Stat.

§ 813.125,    Wisconsin's        harassment            injunction     statute.       Decker

argues that (1) Wis. Stat. § 813.125 does not extend protection

to institutions; (2) his behavior did not constitute harassment

under the statute; and (3) the harassment injunction granted by

the circuit court was overbroad and vague. The Board of Regents

concedes4 that the injunction was overbroad but asserts that Wis.

Stat. § 813.125 protects institutions as well as people, and

further argues that Decker's conduct constituted harassment and

lacked a legitimate purpose.

    ¶3      We     hold       that    Wis.        Stat.     § 813.125        can     extend

injunctive       protection      to    institutions          as     well     as     natural

persons. We further hold that the circuit court's decision to

grant   a   harassment        injunction         was   a   proper    exercise       of    its

discretion, and sufficient evidence existed for the court to

find that Decker's conduct constituted harassment and lacked a

legitimate    purpose.        However,       because       the    parties        agree    the
injunction was overbroad, we remand to the circuit court to

refine the injunction and clarify its terms. For these reasons,

the decision of the court of appeals is reversed, and the cause

is remanded to the circuit court.




    4
       This court is "not bound by the parties' interpretation of
the law or obligated to accept a party's concession of law."
State v. Carter, 2010 WI 77, ¶50, 327 Wis. 2d 1, 785 N.W.2d 516.

                                             2
                                                                 No.     2011AP2902


               I.   FACTUAL BACKGROUND AND PROCEDURAL HISTORY
      ¶4      Jeffrey S. Decker ("Decker") is a former student of

the University of Wisconsin—Stevens Point ("UWSP"). On August

13,   2010,    Decker     met   with   the   UWSP    Chancellor,     Dr.   Bernie

Patterson,     in   the    Chancellor's      office      to   discuss    Decker's

concerns regarding segregated fees charged to students.5 During

the meeting, Decker became agitated and began to talk about

university employees in a derogatory manner. Decker also swore

at    the   Chancellor      and   threatened        to   interfere      with   the

Chancellor's upcoming State of the University address and donor

function if his demands were not met.6 As tensions escalated

during the meeting, Decker reached for a stack of papers on the

Chancellor's conference table. The Chancellor informed Decker

the papers did not belong to him and tried to pull the documents

away, but Decker yanked the papers back and forcibly stabbed


      5
       Segregated fees are "charges in addition to instructional
fees assessed to all students for services, programs and
facilities that support the primary mission of the university."
Segregated   Fees   Information,   Office   of   the   Registrar,
http://registrar.wisc.edu/segregated_fees_information.htm   (last
visited Dec. 24, 2013). Decker believes that university
officials must consult student government prior to assessing
segregated fees.
      6
       Decker sent several emails to the Chancellor prior to
their meeting. For instance, on August 4, 2010, Decker emailed
the Chancellor regarding segregated fees and stated, "There is
only one answer to the question I pose, and unless you answer it
by 9 am tomorrow I will embarrass you before your peers for
being in charge of an utterly corrupt and despicable scheme." On
August 5, 2010, Decker wrote, "It'll be a few hours before you
discover how I've chosen to embarrass you personally for your
new role in this scam. Just because I believe in fairness and
opportunity, here's this second notice."

                                        3
                                                          No.   2011AP2902



them with a pen. The Chancellor then called the police to remove

Decker from his office.7 The Chancellor returned to his office

approximately thirty minutes later and found the following note:

    Threat: Due to rampant violations of of [sic] state
    law, ethical and professional standards and multiple
    commitments for communication, I shall soon demand the
    resignation of Kevin Reily [sic] and Bernie Patterson,
    or a dragon shall do it for all students. Jef Decker
    ¶5     As a result of Decker's behavior during his meeting

with the Chancellor, Decker was brought before a Nonacademic
Disciplinary   Committee   ("the   Committee"),   which     found    that

Decker had engaged in Disorderly Conduct in violation of Wis.

Admin. Code § 18.11(2).8 The Committee suspended Decker from UWSP


    7
       Decker provided a slightly different version of events in
a written statement he made to UWSP Police. Decker claims he
informed the Chancellor that he would demand the resignation of
UW System President Kevin Reilly "from within a giant dragon
costume." Decker maintains that the Chancellor reacted by
"visibly shaking with rage" and vowing to document Decker's
threats. Decker alleges he then offered to write down his
statements for the Chancellor on a packet of papers in front of
Decker. As Decker began to write, Vice Chancellor Bob Tomlinson,
who was also present at the meeting, attempted to remove
Decker's pen from the papers. Decker resisted and applied more
pressure to the pen as the Chancellor seized the papers,
resulting in the papers becoming crumpled.
    8
        Wisconsin Admin. Code § UWS 18.11(2) states:

    No person may engage in violent, abusive, indecent,
    profane, boisterous, unreasonably loud or otherwise
    disorderly conduct under circumstances in which the
    conduct tends to cause or provoke a disturbance, in
    university buildings or on university lands.

Wisconsin Admin. Code § UWS 17.09(14) provides university
officials with disciplinary authority over students in
violation of Chapter 18.

                                   4
                                                                        No.    2011AP2902



for the period of November 19, 2010, through January 1, 2012. At

the   end    of   the     disciplinary         meeting,     Decker      informed     the

Committee     that   he    had     no    intention     of      complying      with   the

suspension.

      ¶6     Decker was true to his word. University of Wisconsin

("UW")      regulations     provide       that     a      suspended       student     is

prohibited from being "present on any campus without the written

consent of the chief administrative officer of that campus."

Wis. Admin. Code § UWS 17.17(4).9 Nevertheless, Decker continued

to enter university property on at least four separate occasions

after he was suspended, which are described in detail below.10

      ¶7     On January 22, 2011, Decker requested permission from

Chancellor     Richard     Wells    of    UW-Oshkosh      to    enter    the    campus,


      9
       Decker later testified before the circuit court that
approximately one week after his suspension, he "became aware
that the university's position was that Administrative Code
17.17 prohibited me from being on campus." Decker also stated,
"it's clear based on my actions after [the suspension], that I
do not regard the Administrative Code to be lawful in a free
country where public property can be accessed by citizens of
this great land."
      10
       Although the Board of Regents chronicles only four
incidents in which Decker entered UW property after his
suspension, Decker was charged with two additional violations of
Wis. Admin. Code § UWS 18.11(7)(a), which prohibits suspended
students from entering university lands. The first charge
stemmed from conduct occurring on February 15, 2011, in
Winnebago County, and was dismissed on May 9, 2011. The second
charge related to conduct occurring on October 12, 2011, in
Winnebago County, and Decker was convicted after a bench trial
on January 26, 2012. In addition, although only one of the
incidents described by the Board of Regents occurred on the UW-
Oshkosh campus, Decker testified before the circuit court that
he had been at UW-Oshkosh "several times" since his suspension.

                                           5
                                                                        No.    2011AP2902



which was denied. In spite of Wells' denial, Decker went to an

intercollegiate basketball game at UW-Oshkosh and distributed

literature to attendees.

       ¶8     On   September      1,    2011,     Decker     entered    UW-Fox    Valley

property to attend a meeting between members of the UW student

government      and    Ray     Cross,       the   UW   Colleges   and       UW-Extension

Chancellor.11 Decker interrupted the meeting while the Chancellor

was    posing      a   question        to    student    government      members.       The

Chancellor      asked    Decker        to    leave,    but    Decker    continued       to

disrupt the meeting. The Chancellor then asked a colleague to

call    the   police     and    apologetically          explained      to    Decker:    "I

really hate to do this. If you had remained quiet, Jeff, I

wouldn’t have done that." Decker responded by admonishing the

Chancellor for not returning his phone calls, at which point the

Chancellor started to leave the meeting. A student then asked

Decker to remain silent: "Mr. Decker, this is our time to visit

with the Chancellor. . . . I think it would be respectful if we

could spend our time with him. We don’t get a whole lot of
time."

       ¶9     Decker promised to be quiet, then after a brief pause,

he    hijacked     the   meeting        entirely,      spending     several      minutes

talking about his suspension from UW. The Chancellor dismissed

the meeting and left, followed by the students. The meeting was

       11
       An unofficial transcript of the meeting was published by
The Forum, the student newspaper for UW-Marathon County. See
John Kronenwetter, Transcript: UW Colleges Convocation, Student
Governance Council Meeting, Sept. 1, 2011 at UW-Fox Valley, The
Forum at UW-Marathon County, Nov. 1, 2011.

                                              6
                                                             No.   2011AP2902



later reconvened in another room without Decker, who had moved

on to a different meeting with the UW Colleges Assistant Deans

for Administrative Services, where he was removed by police.

    ¶10     Decker's   next   recorded   trespass    onto     UW   property

occurred on September 8, 2011, when Decker entered a meeting of

the Board of Regents held at Van Hise Hall, located on the UW

campus at Madison. Decker began to videotape and photograph the

proceedings and was asked to leave by university police.12 Decker

declined and continued to film the meeting. University police

informed Decker that he was in violation of his suspension and

repeated their request that Decker leave the meeting. Decker

again refused, and campus police arrested him, at which point

Decker went limp and was dragged out of the meeting. Decker was

charged     with   criminal   Trespass   to   Land   under     Wis.   Stat.

§ 943.13(1m)(a),13 but charges were ultimately dismissed on April

23, 2012.



    12
       Decker later posted his footage of the September 8, 2011,
meeting on the internet. See UW Corruption, (Feb. 14, 2012),
http://www.youtube.com/watch?v=H6VfXogJSEQ&feature=c4overview&li
st=UUI5M8zovksT35zw07ScBdsw.   The   video  also   shows   Decker
approaching UW-Oshkosh Chancellor Richard Wells with his
videocamera as Wells was getting into his car. Decker asked
Wells to speak with him and Wells declined. Decker exclaimed,
"If you happen to know exactly why you say I'm not stable enough
for a university environment, please do tell me." Decker
continued to videotape Wells as he drove away.
    13
       Wisconsin Stat. § 943.13(1m)(a) prohibits entry onto "any
enclosed, cultivated or undeveloped land of another . . .
without the express or implied consent of the owner or
occupant."

                                    7
                                                                    No.    2011AP2902



    ¶11     Decker's fourth documented trespass onto UW property

occurred on September 19, 2011, when he entered a meeting of the

UW-Fox    Valley     Board   of    Trustees      held   on   the    UW-Fox    Valley

campus. Decker began to speak at the meeting, but Interim Dean

Keogh     reminded    Decker      he    was     prohibited   from    entering     UW

property during his suspension and asked Decker to leave. Decker

refused and began handing out literature to meeting attendees as

he remarked:

    I, myself, was personally assaulted by the chancellor
    of the UW-Stevens Point and [the] UW system saw fit to
    railroad and suspend me, all to protect hundreds of
    millions of dollars of corruption and the end of rule
    of law at the University of Wisconsin. . . . I'm not
    going to leave this meeting. You know, I'll just sit
    here until the cops haul me out.
By this time, the police had indeed been called. Decker again

went limp and continued to denounce university fees as he was

dragged    from    the   room.14       Decker   was   charged   with      Disorderly

Conduct under Wis. Stat. § 947.01,15 and he pled no contest on

January 9, 2012.


    14
       According to The Fox Journal, the UW-Fox Valley student
newspaper, Decker returned to campus later that afternoon and
distributed literature in the office of Senior Student Affairs
Coordinator Jeff Kuepper. See Kari Toland, Police arrest former
UW-Stevens Point student at Fox, The Fox Journal, Oct. 17, 2011.
The article also explained that Decker had been protesting
student fees at UW for five years at the time of his September
19 arrest. Id.
    15
          Wisconsin Stat. § 947.01(1) provides:

    Whoever, in a public or private place, engages in
    violent,   abusive, indecent, profane,  boisterous,
    unreasonably loud or otherwise disorderly conduct
    under circumstances in which the conduct tends to
                                           8
                                                                          No.    2011AP2902



      ¶12     The UW Board of Regents petitioned the Dane County

Circuit Court, Judge John Markson presiding, for a temporary

restraining     order    against      Decker    on     October      17,     2011.        The

petition      named    the   University        of     Wisconsin       System      as     the

protected party. It requested Decker be required to (1) cease or

avoid harassing the protected party; (2) avoid the protected

party's residence and/or any premises it temporarily occupies;

(3) avoid contact that harasses or intimidates the protected

party; and (4) refrain from entering upon any real property

owned by, leased by, or otherwise subject to the control of the

Board of Regents of the University of Wisconsin System. The

temporary      restraining      order    was        granted    and     an       injunction

hearing was scheduled for October 24, 2011.

      ¶13     UW-Oshkosh     Police     Chief       Joseph    LeMire      attempted       to

serve   the    temporary      restraining       order        papers    on       Decker    on

October 18, 2011. Decker was on his porch when the Chief arrived

at his house, but when the Chief got out of his car, Decker went

inside, closed the door, and refused to answer the doorbell. The
Chief left and drove around the block, but when he returned,

Decker's car was gone. A handgun hotline report later informed

the   Chief    that,    after    Decker       had     left    his     house,      he     had

immediately attempted to purchase a handgun.




      cause or provoke a disturbance is guilty of a Class B
      misdemeanor.

                                          9
                                                                        No.    2011AP2902



    ¶14     On October 24, 2011, Judge Markson held an injunction

hearing to discuss the Board of Regents' petition.                        The circuit

court found that Decker attended meetings at UW,

    knowing that he would be asked to leave, knowing that
    he was not intending to leave, and then necessarily
    what that would entail, which would be calling the
    officers and causing the sort of disturbance that was
    present on each of the occasions that were the subject
    of testimony.
The circuit court concluded that Decker's repeated entry onto UW

property    in    willful     violation     of   his       suspension    "constitutes

conduct of a sort that is harassing and intimidating" and was

"not done for any lawful or legitimate purpose." The circuit

court also found "clear and convincing evidence that there is a

real concern that Mr. Decker may use a firearm to cause physical

harm to another or endanger the public safety." The circuit

court     reasoned    that     the    persistence          of   Decker's       harassing

behavior, his resistance to law enforcement, and his purchase of

a handgun immediately after Chief LeMire attempted to serve him

with the restraining order were sufficient to order a firearm

restriction for the pendency of the harassment injunction. The

circuit court noted Decker already possessed four other guns and

remarked, "It has not been satisfactorily explained to me the

reason for his needing to buy yet another handgun and doing so

immediately after being aware that process is being served on

him in this case."

    ¶15     The     circuit    court       granted     a    harassment        injunction

against    Decker    based     on    the   Board     of     Regents'    petition     and
pursuant to Wis. Stat. § 813.125, effective through October 24,

                                           10
                                                                                 No.    2011AP2902



2015. The harassment injunction named the "Board of Regents UW

System," as the protected party, although the Board of Regents'

petition requested protection for the "University of Wisconsin

System."         Decker was ordered to cease or avoid harassment of

the "Board of Regents UW System," avoid the residence and any

premises      temporarily      occupied          by    the     Board       of    Regents,       and

refrain from contacting the Board of Regents. Decker was also

prohibited      from    possessing          a        firearm       until    the        harassment

injunction expired.

       ¶16    In an unpublished, per curiam decision, the court of

appeals      reversed    the    circuit         court's        order     for     a     harassment

injunction.      Board     of     Regents             v.    Decker,        No.       2011AP2902,

unpublished slip op. (Wis. Ct. App. Jan. 24, 2013). The court of

appeals reasoned that the harassment injunction statute, Wis.

Stat. § 813.125, requires a party seeking an injunction to prove

"(1) that the defendant intentionally engaged in a course of

conduct which harassed the victim; and (2) that the defendant's

conduct served no legitimate purpose." Id., ¶7. The court of
appeals      assumed,     without       deciding,              that      Decker's         conduct

constituted      harassment,          but        it        determined       Decker        had     a

legitimate purpose for his actions. Id., ¶10. The court found

that   Decker's     purpose      in    attending             the    UW     meetings       was    to

protest university student fees, which was conduct he had been

engaging in since at least 2010. Id., ¶12. The court of appeals

noted that Decker's right "to publicly demonstrate, protest and

persuade others" is constitutionally protected. Id., ¶13. Since
"legitimate protest of government policies is protected by law,"
                                                11
                                                                              No.       2011AP2902



the court of appeals concluded Decker had a legitimate purpose,

and the harassment injunction was therefore improperly granted

by the circuit court. Id.

       ¶17   The Board of Regents petitioned this court for review,

which we granted on June 14, 2013. We now reverse and remand to

the circuit court for the reasons discussed below.

                                    II.    STANDARD OF REVIEW

       ¶18   This      case    requires         us    to     examine     the        harassment

injunction statute, Wis. Stat. § 813.125, to determine if the

statute applies to conduct against institutions in addition to

natural persons. Statutory interpretation is a question of law

that this court reviews de novo. State v. Alexander, 2013 WI 70,

¶18, 349 Wis. 2d 327, 833 N.W.2d 126; Crown Castle USA, Inc. v.

Orion Constr. Grp., LLC, 2012 WI 29, ¶12, 339 Wis. 2d 252, 811
N.W.2d 332.

       ¶19   We    review      a     circuit        court's    decision        to       grant    a

harassment injunction for an erroneous exercise of discretion.

Welytok v. Ziolkowski, 2008 WI App 67, ¶23, 312 Wis. 2d 435, 752
N.W.2d 359.       We   look     for       reasons     to     sustain     a    discretionary

ruling. Id., ¶24. In addition, "[t]he scope of an injunction is

within the sound discretion of the trial court." Id.

       ¶20   Though the decision to issue an injunction is within

the    discretion      of     the    circuit        court,    in   order       to       grant   an

injunction under Wis. Stat. § 813.125, the circuit court must

find   "reasonable       grounds          to   believe     that    the       respondent         has

engaged in harassment with intent to harass or intimidate the
petitioner."        Wis.      Stat.        § 813.125(4)(a)3.           Such         a    finding
                                               12
                                                                        No.     2011AP2902



presents a mixed question of fact and law. Welytok, 312 Wis. 2d
435, ¶23. This court will uphold the factual findings of the

circuit court unless they are clearly erroneous. Id. However,

whether reasonable grounds exist to grant the injunction is a

question of law that we review de novo. Id.

                                       III. DISCUSSION

       ¶21   The    question       before    us    is   whether        the    harassment

injunction against Decker was properly granted by the circuit

court    under     Wis.    Stat.    § 813.125,      the   harassment          injunction

statute.     The    Board    of    Regents       argues   Wis.     Stat.       § 813.125

protects institutions as well as people. The Board of Regents

further      claims    Decker's        conduct    constituted          harassment      and

lacked a legitimate purpose because his intent was to harass the

board and his actions were illegal as a matter of law. Decker

responds that Wis. Stat. § 813.125 does not provide authority to

issue a harassment injunction to protect an institution. Decker

also    maintains     he    had    a   legitimate       purpose    to        protest   the

Board's activities, and therefore his conduct did not constitute
harassment as defined by Wis. Stat. § 813.125(1)(b). Decker's

final argument is that the circuit court's harassment injunction

is overbroad and vague in its scope.

       ¶22   We begin in Part A by addressing whether Wis. Stat.

§ 813.125 applies to institutions as well as people. In Part B,

we discuss whether Decker's conduct constituted harassment and

lacked       a     legitimate       purpose       pursuant        to      Wis.      Stat.

§ 813.125(1)(b). Finally, in Part C, we discuss the scope of the
harassment injunction. For the reasons discussed below, we find
                                            13
                                                                       No.    2011AP2902



that Wis. Stat. § 813.125 applies to institutions, and Decker's

conduct     constituted       harassment       that     was   properly       enjoined.

However, because the parties agree the injunction was overbroad,

we   remand     to    the     circuit     court   to     refine   the        harassment

injunction and clarify its terms.

           A.     Wisconsin Stat. § 813.125 Protects Institutions

     ¶23    Wisconsin's harassment injunction statute, Wis. Stat.

§ 813.125, provides, in relevant part, as follows:

     (1) Definition. In this section, "harassment" means
     any of the following:

     (a) Striking, shoving, kicking or otherwise subjecting
     another person to physical contact; engaging in an act
     that would constitute abuse under s. 48.02(1), sexual
     assault under s. 940.225, or stalking under s. 940.32;
     or attempting or threatening to do the same.

     (b) Engaging in a course of conduct or repeatedly
     committing acts which harass or intimidate another
     person and which serve no legitimate purpose.
     ¶24    The      Board    of   Regents     contends   Wis.    Stat.       § 813.125

protects institutions as well as individuals. For support, the

Board of Regents relies on Wis. Stat. § 990.01, which contains

the general definitions and rules of construction for Wisconsin

laws.   Wisconsin Stat. § 990.01 provides:

     In the construction of Wisconsin laws the words and
     phrases which follow shall be construed as indicated
     unless such construction would produce a result
     inconsistent  with   the  manifest  intent  of   the
     legislature.
Wisconsin     Stat.    §     990.01(26)    goes    on    to   define    "person"     as

including "all partnerships, associations and bodies politic or
corporate." The Board of Regents argues that it is a political


                                          14
                                                                                  No.    2011AP2902



body, and under Wis. Stat. § 36.07(1), it is also a corporate

body: "The board and their successors in office shall constitute

a   body    corporate         by   the    name       of    'Board       of    Regents      of    the

University        of    Wisconsin       System.'"         The    Board       of    Regents      also

notes      that    in        Village     of     Tigerton          v.     Minniecheske,           211
Wis. 2d 777,           565 N.W.2d 586         (Ct.      App.    1997),          the    court     of

appeals held that Wis. Stat. § 813.125 can protect a municipal

corporation.

      ¶25    Decker          argues      Wis.     Stat.         § 813.125(1)(a)            clearly

contemplates harassment directed towards an individual and not

institutions. An institution such as the Board of Regents cannot

be the target of "[s]triking, shoving, kicking or . . . physical

contact," nor can it be subjected to physical or sexual abuse,

sexual      assault,         or    stalking.         Although          Decker's         harassment

injunction was issued under Wis. Stat. § 813.125(1)(b), Decker

maintains the language of this subsection also suggests a human

subject. Relying on dictionary definitions of "harass," Decker

argues an institution cannot be "subjected to mental agitation,
worry, grief, anxiety, distress, or fear."

      ¶26    We agree with the Board of Regents' argument that Wis.

Stat.      § 813.125         protects      institutions            as    well       as    people.

Although     Wis.       Stat.      § 813.125(1)(b)              describes         harassment      as

"committing       acts       which     harass    or       intimidate         another      person,"

Wisconsin's general definitions statute defines a "person" as

including "all partnerships, associations and bodies politic or

corporate."        Wis.       Stat.      § 990.01(26)           (emphasis         added).        This
definition is presumed applicable to the harassment injunction
                                                15
                                                                             No.     2011AP2902



statute      "unless      such     construction               would    produce      a    result

inconsistent with the manifest intent of the legislature." Wis.

Stat. § 990.01. In Tigerton, the court of appeals noted, "the

legislature's         definition     of       'person'         predates    the     harassment

statute." Tigerton, 211 Wis. 2d at 784. The court of appeals in

Tigerton relied on the "maxim that assumes the lawmakers acted

with full knowledge of existing laws, including statutes" and

concluded       the      legislature          intended          the    general      statutory

definition       of     "person"    to     govern         the     harassment       injunction

statute. Id. Likewise, we assume the legislature was aware of

the statutory definition of "person" when it enacted Wis. Stat.

§ 813.125 and intended that definition to apply.                                   Nothing in

Wis. Stat. § 813.125 indicates such a reading would be contrary

to    the    "manifest     intent"       of       the    legislature.       Moreover,       our

conclusion is supported by the court of appeals' decision in

Tigerton,       which    held     that     Wis.         Stat.    §    813.125    applies    to

municipal corporations.            Id. at 783.

       ¶27    Having     determined        that         the    statutory    definition       of
"person" in Wis. Stat. § 990.01(26) applies to the harassment

injunction statute, we must next consider whether the Board of

Regents qualifies as a "person" under this definition. Wisconsin

Stat.       § 990.01(26)        defines       a      "person"         as   including       "all

partnerships,         associations       and       bodies       politic    or    corporate."

There is ample reason to think the Board of Regents constitutes

a    body    politic.     The    Board     of     Regents       is    empowered     to    enact

policies and promulgate rules; employ police officers to enforce
its    rules;    appoint        officers      and       delegate      authority     to    those
                                                16
                                                                            No.    2011AP2902



officers;          allocate       funds     and         set    institutional        budgets;

establish a mission statement; and purchase, lease, and manage

property. Wis. Stat. § 36.11; see also Rouse v. Theda Clark Med.

Ctr., Inc., 2007 WI 87, ¶31, 302 Wis. 2d 358, 735 N.W.2d 30

(holding that the University of Wisconsin Hospital and Clinics

Authority          is   a    political     corporation         because     of    "the    power

granted [to it] by the legislature"). In addition, members of

the Board of Regents are primarily appointed by the Governor.

Wis.    Stat.       § 15.91;      see     also    University       of   Wisconsin        System

Board         of        Regents,        University            of   Wisconsin            System,

http://www.wisconsin.edu/bor/ (last visited July 8, 2014). In

Watkins v. Milwaukee County Civil Service Commission, we held

that the Milwaukee County Civil Service Commission is a "body

politic" because the Commission "consist[s] of appointed members

who     perform             statutorily     defined,           important        governmental

functions entirely independent of the governmental entity which

appoints       members."         Watkins     v.        Milwaukee    Cnty.       Civil     Serv.

Comm'n, 88 Wis. 2d 411, 417-418, 276 N.W.2d 775 (1979).
       ¶28     Moreover, regardless of whether the Board of Regents

is a body politic, it is plainly structured as a body corporate

under Wis. Stat. § 36.07(1): "The board and their successors in

office shall constitute a body corporate by the name of 'Board

of Regents of the University of Wisconsin System.'" Accordingly,

we conclude that the Board of Regents is a "person" as defined

in     Wis.    Stat.         § 990.01(26)        and     is    therefore    eligible       for

injunctive protection under Wis. Stat. § 813.125.


                                                 17
                                                                            No.   2011AP2902



    ¶29     We agree with Decker that Wis. Stat. § 813.125(1)(a),

when read in isolation, does appear to contemplate harassment

directed towards a natural person. However, a party seeking a

harassment injunction must establish the requirements of either

Wis. Stat. § 813.125(1)(a) or (1)(b). The harassment injunction

against Decker was issued under Wis. Stat. § 813.125(1)(b), and

nothing   in    the      language      of    that       provision    invites      the    same

conclusion.         It    is     an     established           canon       of      statutory

interpretation that "statutory language is interpreted in the

context in which it is used; not in isolation but as part of a

whole; in relation to the language of surrounding or closely-

related     statutes;          and     reasonably,           to     avoid      absurd        or

unreasonable results." State ex rel. Kalal v. Circuit Court for

Dane Cnty., 2004 WI 58, ¶46, 271 Wis. 2d 633, 681 N.W.2d 110.

    ¶30     Decker claims an institution cannot be "harassed" or

"intimidated," as described in Wis. Stat. § 813.125(1)(b), but

the very fact that the Board of Regents sought a harassment

injunction     against        Decker    indicates         otherwise.      After    all,       an
institution is nothing more than a collection of individuals

engaged   in    a    common     purpose.      An        institution,    as     well     as   an

individual,     can      be    the   subject       of     threats   and      intimidation,

which is why protests and picket rallies are often organized

outside of an institution's headquarters. Protestors frequently

target institutions in an attempt to elicit a response and draw

attention      to    themselves        and     their       cause.    Likewise,        Decker

obviously sought to influence the Board of Regents through a
calculated,         long-term        scheme        of     protesting,        handing         out
                                              18
                                                                                No.    2011AP2902



literature, filming university board members and officials, and

disrupting university events. Decker might as easily be arguing

that an institution cannot be "influenced" or "persuaded," but

this is clearly not what he believes. Decker's actions are a

manifestation of his belief that an institution can be harassed

or intimidated in the same way that it can be influenced or

persuaded.

    ¶31       Our    conclusion         that       institutions          are    eligible      for

injunctive      protection            under    Wis.     Stat.          § 813.125       is    also

supported by public policy concerns. An injunction has several

features      that     make      it    an     especially          desirable         remedy    for

harassment victims. First, an injunction can be quickly obtained

when circumstances demand an immediate remedy. Second, a victim

can proactively seek protection by taking the initiative to seek

an injunction. Third, injunctive relief does not depend on the

criminal justice system, which can take months or even years to

render a final judgment. Other hindrances such as understaffed

prosecutor's offices, limited judicial resources, and the higher
burden of proof required by the criminal justice system may,

separately     or    in    the     aggregate,         serve       to    deny    a     harassment

victim any protection.

    ¶32       Decker      argues       the    Board    of     Regents          does    not   need

access   to    injunctive         relief       because       it    already       possesses      a

sufficient      remedy        under         Wis.     Stat.        § 947.01,         Wisconsin's

criminal      disorderly         conduct           statute.        The     American          Civil

Liberties Union ("ACLU") took a similar position in its amicus
brief.   The    ACLU      also     asserted         during    oral       arguments       that   a
                                               19
                                                                                   No.     2011AP2902



harassment victim's first recourse should always be to pursue

criminal charges. We conclude that such a requirement would lead

to    absurd       results.          As    discussed       above,      many      features       of   a

harassment injunction make it a superior remedy for victims.

Harassment          injunctions             protect       a      variety      of       individuals,

including those faced with serious and imminent threats to their

safety,      such       as     domestic         violence      victims.      In     2012,    circuit

courts       in    Wisconsin          handled       6,824        petitions       for     harassment

injunctions         and        temporary        restraining        orders.16       Thousands         of

individuals would be adversely affected if this court agreed

with the ACLU's position that criminal charges must be pursued

before a harassment injunction can be issued.

       ¶33        Moreover, both Decker and the ACLU fail to note that

the    Board       of     Regents         did    pursue         criminal    relief       prior       to

obtaining the harassment injunction. In fact, Decker's history

with the Board of Regents demonstrates precisely why a criminal

remedy      is     sometimes         inadequate.          Decker      was   arrested       multiple

times       by    university         police,        and    as    Decker     explained       to   the
circuit          judge,        the    university          was     unable      to    successfully

prosecute him prior to issuance of the harassment injunction.

Although Decker was arrested on September 8, 2011, and charged

with    Trespass          to    Land       under    Wis.      Stat.    § 943.13(1m)(a),           the

prosecutor         ultimately             dropped    the        charges.    Decker        was    also


       16
       Civil Disposition Summary—Statewide Report, Wisconsin
Court                                                     System,
https://www.wicourts.gov/publications/statistics/circuit/docs/ci
vildispostate12.pdf.

                                                    20
                                                                    No.     2011AP2902



arrested again on September 19, 2011, but he was not convicted

of Disorderly Conduct under Wis. Stat. § 947.01 until some two

and a half months after the circuit court had already granted

the harassment injunction.

    ¶34       In      addition,         university     officials           have      a

responsibility to ensure the health and safety of students. See,

e.g., Wis. Stat. § 36.11(1)(a), (2)(b) (providing authority for

the Board of Regents to enact laws "to protect the lives, health

and safety of persons on property under its jurisdiction" and to

employ    police   officers       to    "preserve    the   peace"    and     enforce

university rules). It cannot be disputed that threats to student

safety are on the rise. No institution, including a university,

should be forced to rely on the criminal justice system when a

more immediate remedy is available. A harassment injunction may

not prevent a tragedy such as the atrocious shooting at Virginia

Tech or Sandy Hook,17 but it is nevertheless an important and

effective tool for university officials to maintain order and

ensure student health and safety.
         B.    Decker's Conduct Constituted Harassment and Lacked a

                               Legitimate Purpose

    ¶35       We next address whether Decker's conduct constituted

harassment     that    could   be      properly   enjoined   under        Wis.   Stat.


    17
       For background information on the shootings at Virginia
Tech, see Christine Hauser & Anahad O'Connor, Virginia Tech
Shooting Leaves 33 Dead, N.Y. Times, Apr. 16, 2007. For more
information about the shooting at Sandy Hook elementary school,
see Steve Vogel et al., Sandy Hook Elementary shooting leaves 28
dead, law enforcement sources say, Wash. Post, Dec. 14, 2012.

                                          21
                                                                     No.    2011AP2902



§ 813.125. A circuit court may grant a harassment injunction if

there are "reasonable grounds to believe that the respondent has

engaged in harassment with intent to harass or intimidate the

petitioner." Wis. Stat. § 813.125(4)(a)3. Harassment is defined

as "[e]ngaging in a course of conduct or repeatedly committing

acts which harass or intimidate another person and which serve

no legitimate purpose." Wis. Stat. § 813.125(1)(b).

       ¶36   The Board of Regents argues that Decker's persistent

disruptions      at   university    meetings      demonstrate       an     intent   to

harass. The Board of Regents also contends that because Decker

was prohibited from entering UW property during his suspension,

Decker's conduct was illegal as a matter of law and could not

serve a legitimate purpose. The Board of Regents acknowledges

that    Decker    was   protesting       student     fees     but    asserts      that

otherwise    harassing    behavior       cannot    be   transformed        into   non-

harassing, legitimate conduct simply by labeling it "protest."

       ¶37   Decker     argues     his     conduct      did      not       constitute

harassment because he had the legitimate purpose of protesting
student fees. Decker points out that harassment under Wis. Stat.

§ 813.125(1)(b) is conduct that serves "no legitimate purpose."

Therefore,    Decker    contends,    his      conduct    could      not    constitute

harassment if he was motivated by any legitimate purpose. Decker

maintains his history of protesting UW's segregated student fees

demonstrates he was not motivated by a desire to harass.

       ¶38   We agree with the circuit court that Decker's conduct

constituted harassment and lacked a legitimate purpose, and that
Decker possessed the requisite intent to harass. In Bachowski v.
                                         22
                                                                             No.    2011AP2902



Salamone, we explained, "conduct or repetitive acts that are

intended    to    harass    or       intimidate         do    not    serve    a    legitimate

purpose."    Bachowski          v.    Salamone,         139 Wis. 2d 397,        408,   407
N.W.2d 533 (1987). Decker argues conduct can never constitute

harassment if it is done for any legitimate purpose, such as

protesting.      Taken     to    its       logical       conclusion,         this    argument

suggests that if an individual has both a legitimate and an

illegitimate      purpose,           the    legitimate          purpose       automatically

protects    the    individual's            conduct       from       being    enjoined.     Put

another way, according to Decker's logic, conduct done with both

the purpose of protesting and the purpose of harassing cannot

constitute harassment. This is a senseless argument that flatly

contradicts       our    holding           in        Bachowski       that     intentionally

harassing conduct can never serve a legitimate purpose. Decker

cannot shield his harassing conduct from regulation by labeling

it "protest." If Decker's purpose was even in part to harass the

Board of Regents, his conduct may be enjoined under Wis. Stat.

§ 813.125.
    ¶39     The circuit court described the evidence presented at

the injunction hearing regarding Decker's repeated entry onto UW

property as follows:

    . . . We did have corroborating evidence that people
    have complained about that and found Decker's presence
    at meetings, knowing he would be asked to leave,
    knowing that he was not intending to leave, and then
    necessarily what that would entail, which would be
    calling   the  officers   and  causing   the  sort  of
    disturbance that was present on each of the occasions
    that were the subject of testimony here . . . .


                                                23
                                                                           No.     2011AP2902


     I credit the testimony of the witnesses that were
     offered by the university here. I think it was
     credible, and I think it establishes a pattern, and a
     pattern that if not enjoined, I am confident that
     based on Mr. Decker's testimony today, he will intend
     to repeat. And it constitutes harassment. It's not
     done for any lawful or legitimate purpose.
The circuit court found that Decker had repeatedly trespassed on

UW property with the intent to disrupt university proceedings.

We uphold the circuit court's findings of fact unless they are

clearly erroneous. Welytok, 312 Wis. 2d 435, ¶23. Based on the

evidence presented at the injunction hearing, the circuit court

concluded       that     Decker's       conduct      constituted          harassment       and

lacked     a    legitimate        purpose.         The     circuit       court,     in    its

discretion, decided to grant the harassment injunction against

Decker. We give deference to a circuit court's decision to issue

a   harassment         injunction,      upholding         it     absent     an     erroneous

exercise of discretion. Id. Based on the record, we conclude

that there was ample evidence to support the circuit court's

factual    findings        and    its    decision         to    grant     the     harassment

injunction against Decker.

     ¶40       The     evidence     presented        before        the    circuit        court

demonstrated         the    following:         first,          Decker     swore     at    and

threatened the UWSP Chancellor in a meeting and stabbed the

Chancellor's         documents    with    a    pen       during    a    heated    argument.

Second, Decker told the suspension committee that he had no

intention of complying with his suspension, and Decker was aware

his suspension prohibited him from entering UW property. Third,

Decker trespassed on UW property on numerous occasions after his
suspension and disrupted several university meetings. Fourth,

                                              24
                                                                       No.    2011AP2902



Decker attempted to purchase a handgun immediately after police

endeavored to serve him with a restraining order.

       ¶41    Specifically, the evidence at the injunction hearing

established     that       on   September     1,     2011,   Decker    interrupted     a

meeting between student government members and the UW Colleges

and UW-Extension Chancellor. University police arrested Decker,

but prior to their arrival Decker was so disruptive that the

Chancellor was forced to end the meeting. On September 8, 2011,

Decker returned to UW property and disrupted another meeting.

When Decker was again arrested, he went limp and police had to

drag Decker from the meeting. Not to be dissuaded from causing

further disruption, Decker again trespassed on UW property on

September 19, 2011, and upset yet another meeting. University

officials repeatedly asked Decker to be quiet, but he refused.

Once again, Decker was arrested and forcibly dragged from the

meeting as he continued his diatribe against student fees. All

of these events were delineated at Decker's injunction hearing,

providing      the       circuit    court     with    overwhelming       evidence      to
conclude that Decker's conduct constituted harassment and lacked

a legitimate purpose. Based on Decker's pattern of knowingly

trespassing         on    university       property    to    interrupt       university

meetings, and his blatant disregard for the rights of university

officials and students, the circuit court could also reasonably

find   that    Decker       engaged    in    harassment      with     the    intent   to

harass.

       ¶42    The    circuit       court    also     concluded   that       Decker    may
present a threat to public safety. Decker's attempted purchase
                                             25
                                                                     No.     2011AP2902



of a handgun immediately after police visited his home led the

circuit court to find there was "clear and convincing evidence

that there is a real concern that Mr. Decker may use a firearm

to   cause      physical   harm       to   another    or   endanger     the    public

safety."18 The circuit court's public safety concern is bolstered

by   Decker's      prior   exchanges        with   the     UWSP   Chancellor.      For

instance, Decker left a note in the Chancellor's office that he

specifically       designated     a    "threat."     Decker   also    sent    several

intimidating emails to the Chancellor. The circuit court could

reasonably conclude that Decker's conduct was unpredictable at

best and dangerous at worst. The risk to public safety, combined

with        Decker's   pattern    of       trespassing      and   his      deliberate

disruption of university meetings, provides abundant support for

the circuit court's decision to issue the harassment injunction.

       ¶43     We recognize that Decker's protests implicate First

Amendment concerns.19 "With respect to persons entitled to be
       18
       Decker also argues in his brief that the harassment
injunction's firearm restriction was not supported by clear and
convincing evidence and violated his Second Amendment right to
bear arms. We disagree and conclude that the circuit court
correctly determined that Decker's outburst during his meeting
with Chancellor Patterson, his history of volatile behavior, and
his attempted purchase of a handgun after police tried to serve
him with a temporary restraining order supplied a sufficient
basis to find clear and convincing evidence existed to support
the firearm restriction. We defer to the circuit court's
findings of fact unless they are clearly erroneous. Welytok, 312
Wis. 2d 435, ¶23.
       19
       Sections 3 and 4, art. I, of the Wisconsin Constitution
"guarantee the same freedom of speech and right of assembly and
petition as do the First and Fourteenth amendments of the United
States constitution." Lawson v. Hous. Auth. of City of
Milwaukee, 270 Wis. 269, 274, 70 N.W.2d 605 (1955).

                                           26
                                                                          No.    2011AP2902



there, our cases leave no doubt that the First Amendment rights

of   speech       and    association      extend      to   the       campuses    of    state

universities." Widmar v. Vincent, 454 U.S. 263, 268-69 (1981).

The United States Supreme Court applies a forum-based approach

to government restrictions on speech. The applicable level of

judicial     scrutiny          is    determined    based    on       whether    the    forum

involved     is     a    traditional      public      forum,     a    designated      public

forum, or a non-public forum.20 Perry Educ. Ass'n v. Perry Local

Educators' Ass'n, 460 U.S. 37, 45-46 (1983);                            see also       Kevin

Francis O'Neill, Disentangling the Law of Public Protest, 45

Loy.    L.   Rev.       411,     422-23   (1999).      Public        meetings    at    state

universities are designated public forums and, consequently, are

afforded      the       same    constitutional        protections       as     traditional

public forums. Widmar, 454 U.S. at 267-68, 270.

       ¶44    Under       this       standard,    a    time,     place,        and    manner

restriction is constitutional if it is reasonable and content-

neutral. See, e.g.,                 Capitol Square Review & Advisory Bd. v.


       20
        Traditional public forums are places such as parks,
streets, and sidewalks, "which by long tradition or by
government fiat have been devoted to assembly and debate." Perry
Educ. Ass'n v. Perry Local Educators' Ass'n, 460 U.S. 37, 45
(1983). A designated public forum is "created by government
designation of a place or channel of communication for use by
the public at large for assembly and speech, for use by certain
speakers, or for the discussion of certain subjects." Cornelius
v. NAACP Legal Def. & Educ. Fund, Inc., 473 U.S. 788, 802
(1985). Non-public forums are places "which, by tradition or
design,   are   not  appropriate   platforms  for   unrestrained
communication" such as "military installations and federal
workplaces." Paulsen v. Cnty. of Nassau, 925 F.2d 65, 69 (2d
Cir. 1991).

                                            27
                                                           No.    2011AP2902



Pinette, 515 U.S. 753, 761 (1995); Perry, 460 U.S. at 46. An

individual's ability to protest is therefore not unlimited.21

Rather, it is subject to reasonable regulation.

    ¶45   We   have   recognized        that    an   individual's    First

Amendment speech rights are "not absolute." State v. Givens, 28
Wis. 2d 109,   118,   135 N.W.2d 780         (1965).   "The    right   to

demonstrate (even peaceably) in pursuance of our constitutional

rights of freedom of speech, freedom of assembly and freedom to

petition for redress of grievances might be appropriate in one

place and not in another." Id. at 121. The United States Supreme

Court has explained that a student may express his opinions,

    If he does so . . . without colliding with the rights
    of others. . . . But conduct by the student, in class
    or out of it, which for any reason . . . materially
    disrupts classwork or involves substantial disorder or
    invasion of the rights of others is, of course, not
    immunized by the constitutional guarantee of freedom
    of speech.



    21
       See, e.g., Int'l Soc'y for Krishna Consciousness, Inc. v.
Lee, 505 U.S. 672, 683 (1992) (statute restricting distribution
of literature in an airport terminal is constitutional); Frisby
v. Schultz, 487 U.S. 474, 486 (1988) (upholding an ordinance
prohibiting picketing before or about the residence or dwelling
of any individual); Cornelius, 473 U.S. at 799-800 ("Nothing in
the Constitution requires the Government freely to grant access
to all who wish to exercise their right to free speech on every
type of Government property without regard to the . . .
disruption that might be caused by the speaker's activities.");
Galena v. Leone, 638 F.3d 186, 213 (3d Cir. 2011) (ejection of a
resident from a county legislative meeting who objected during a
period not open to public comment was constitutional); M.A.L. ex
rel. M.L. v. Kinsland, 543 F.3d 841, 847 (6th Cir. 2008)
(upholding a policy restricting middle school student from
distributing literature in school hallways).

                                   28
                                                                            No.    2011AP2902



Tinker v. Des Moines Indep. Cmty. Sch. Dist., 393 U.S. 503, 513

(1969).      Decker's      right     to     protest     on     UW     property      can     be

restricted when he engages in harassment with the intent to

harass or intimidate. The circuit court's conclusion that Decker

engaged in harassment with the intent to harass or intimidate

the Board of Regents was supported by an abundance of evidence,

and we give deference to the circuit court's decision to issue

the harassment injunction.                We conclude that the circuit court's

decision to grant a harassment injunction was a proper exercise

of its discretion.

                  C.       The Scope of the Harassment Injunction

       ¶46    Decker's       final     argument        is     that     the        harassment

injunction is vague and overbroad in its scope. Decker maintains

that    because      the     harassment         injunction         prohibits      him      from

contacting      any      university         representatives,           the        injunction

proscribes     contact       with    all    40,000     university       employees          and,

arguably, all 181,000 university students. By its terms, Decker

asserts that the injunction "forbid[s] benign association with
one    25th     of     the     state        population."           Decker     claims       the

injunction's      reach      extends       to    members      of    Decker's       religious

congregation and his professional contacts. Decker also contends

the    injunction      infringes       on       his   First    Amendment          rights    by

enjoining contact with thousands of people who were unaffected

by the complained-of conduct.

       ¶47    The Board of Regents did not address the scope of the

harassment injunction in its brief, but it conceded at oral
argument that the harassment injunction was overbroad.
                                             29
                                                                                  No.      2011AP2902



       ¶48    Because the parties both concede that the injunction

is overbroad, we need not address this issue.                            Rather, we remand

to the circuit court to refine the injunction.22                                  In Bachowski,

we     explained     that,          because       the    violation       of       a       harassment

injunction      is       a    criminal       offense,         the    injunction            "must    be

specific      as    to       the    acts     and       conduct       which    are         enjoined."

Bachowski, 139 Wis. 2d at       414.        Clarity       in        a       harassment

injunction is essential, not just for the parties involved, but

also in order for law enforcement to effectively enforce it.

See, e.g., State v. Sveum, 2002 WI App 105, ¶24, 254 Wis. 2d
868,    648 N.W.2d 496    ("Before       the    violation          of   a       harassment

injunction may be found, the State must prove at least that: (1)

an injunction was issued against the defendant under Wis. Stat.

§ 813.125; and (2) the defendant committed an act that violated

the terms of the injunction.)".

       ¶49    The protected party named in the harassment injunction

is the "Board of Regents UW System." However, the petition for

the    injunction         requested         protection         for    the     "University           of
Wisconsin      System"         as    a     whole,       and   the     petitioner            for    the

harassment     injunction            was    the     "Board     of     Regents         –    Univ.    of


       22
       For instance, the circuit court ordered Decker to
"avoid[] the residence and any premises temporarily occupied by
the petitioner/protected person."   We note that the University
of Wisconsin System may include entities such as the University
of Wisconsin Hospital and Clinics, UW-affiliated bookstores and
theaters, and the University of Wisconsin Foundation, an
independent charitable institution.   By refining the harassment
injunction, the circuit court can clarify whether it intended
such an expansive reach.

                                                  30
                                                              No.    2011AP2902



Wisconsin System." In addition, the circuit court explained at

the   injunction      hearing     that    Decker     was   restrained       from

contacting "the UW or any of its representatives." Consequently,

it may be unclear to both Decker and law enforcement who the

protected party is.23

      ¶50   We are not equipped with sufficient facts to undertake

the task of refining the harassment injunction.               In this case,

the   circuit    court   found    that    Decker's     conduct     constituted

harassment24    and   made   a   discretionary     decision   to    grant    the

injunction. The circuit court is therefore better situated to

assess the facts and apply its discretion to craft an injunction

tailored to the particularized facts of each case.
      23
        We do not suggest that a harassment injunction that
protects an institution can never proscribe contact with
specific individuals. An institution can be defined in many
different ways, from its organizational structure or real estate
holdings to its list of members, employees, or representatives.
The larger the institution, the greater the difficulty in
defining the scope of the protection afforded by the injunction.
These issues do not arise in the context of a typical harassment
injunction protecting an individual, such as a domestic violence
victim.   Therefore, the scope of an injunction protecting an
institution may need to be structured with greater care than an
ordinary injunction protecting an individual. Obviously, nothing
in this opinion limits the authority of a circuit court to craft
an appropriate injunction to protect an individual.
      24
       We acknowledge that Decker's suspension was set to expire
on January 1, 2012. There is nothing in the record to indicate
whether Decker's suspension actually expired, whether it was
extended, or whether Decker has since been suspended again for
other reasons. In the time this case has taken to come before
us, the terms of Decker's suspension might very well have
changed, and we decline to speculate on its current status. The
parties are free to request an amendment to the injunction from
the circuit court if they have additional particularized needs
or concerns that pertain to facts not before us.

                                     31
                                                                             No.     2011AP2902



    ¶51      We conclude the circuit court properly determined that

a harassment injunction can be granted to protect the Board of

Regents from Decker's harassing behavior, and it provided ample

support for its reasoning on a difficult issue that implicated

both First Amendment and public safety concerns. However, we

remand to the circuit court to refine the injunction and clarify

its terms.

                                      IV.    CONCLUSION

    ¶52      We     hold     that     Wis.       Stat.      § 813.125          can     extend

injunctive        protection    to     institutions             as    well     as     natural

persons. We further hold that the circuit court's decision to

grant   a   harassment       injunction       was     a    proper      exercise       of     its

discretion, and sufficient evidence existed for the court to

find that Decker's conduct constituted harassment and lacked a

legitimate        purpose.   However,        because        the      parties       agree     the

injunction was overbroad, we remand to the circuit court to

further clarify the scope of the injunction. For these reasons,

the decision of the court of appeals is reversed, and the cause
is remanded to the circuit court.

    By      the    Court.—The       decision     of       the   court    of        appeals    is

reversed, and the cause is remanded to the circuit court for

further proceedings consistent with this opinion.

    ¶53      ANN WALSH BRADLEY, J., did not participate.




                                            32
                                                                       2011AP2902.ssa


     ¶54    SHIRLEY S. ABRAHAMSON, C.J.                 (concurring).       Everyone

involved in the instant case——including the Board of Regents,1

Decker,     and    this     court2——agrees       that     the     circuit   court's

harassment injunction does not pass muster:                     the scope of the

injunction    is        impermissibly     broad.         The    majority    opinion

correctly asserts that the circuit court's harassment injunction

fails to identify the protected party and fails to specify the

conduct to be enjoined.3
     ¶55    Because the injunction is overbroad, the injunction is

invalid.4         On    remand,     the   circuit   court       must    refine    the

injunction and clarify its terms.               Majority op., ¶3.        In effect,

the circuit court must craft a new injunction.

     ¶56    The        harassment    statute,    Wis.     Stat.      § 813.125,    is

obviously     designed       to     address     harassment      of     individuals,

especially instances of domestic child and family harassment or




     1
         See majority op., ¶¶48-49.
     2
       "[I]t may be unclear to both Decker and law enforcement
who the protected party is." Majority op., ¶49.
     3
       Majority op., ¶48 & n.22 (noting that both parties
"concede that the injunction is overbroad," that it is unclear
who the protected party is, and that the "expansive reach" of
the circuit court injunction extends to broad property).

     There are even discrepancies between the circuit court's
oral ruling on the injunction and the written form injunction
that it issued.
     4
       Bachowski  v.   Salamone,  139 Wis. 2d 397,   414,  407
N.W.2d 533 (1987) ("[T]he injunction is drafted too broadly and
is therefore invalid.").

                                          1
                                                                      2011AP2902.ssa


violence.      Such cases are very different from the instant case.5

The instant case does not fit easily into the statute.6                          The

statute   is    somewhat   difficult       to    adapt   to    the   present    case

because the statute was intended to safeguard one individual

from another individual's harassment.               Although I agree with the

majority opinion that our case law has interpreted the statute

to permit harassment injunctions to protect "persons" (defined

more broadly than "individuals" in Wis. Stat. § 990.01(26)),7 the
    5
       See 2005 Wis. Act 272 (defining "harassment" to include
sexual assault, abuse under Wis. Stat. § 48.02(1), and stalking
under Wis. Stat. § 940.32).
    6
       The   majority   opinion    agrees  that    "Wis. Stat.
§ 813.125(1)(a) . . . does appear to contemplate harassment
directed towards a natural person." Majority op., ¶29.

     The forms used in the circuit court are designed for
individuals (not for harassment of a body politic or a corporate
body).   The forms, like many forms, have to be supplemented to
fit the facts presented.    The Board of Regents did supplement
its petition, but the circuit court did not supplement the form
injunction in the instant case. The circuit court's injunction
is attached as an appendix.
    7
       Majority op., ¶¶26-27; see also Village of Tigerton v.
Minniecheske, 211 Wis. 2d 777, 565 N.W.2d 586 (Ct. App. 1997).

     The majority opinion acknowledges the difficulty of
determining how to characterize a non-individual person for the
purposes of a harassment injunction.       The majority opinion
refers to the Board of Regents variously as:

    (1) A non-individual         "body          politic."     Majority   op.,
    ¶¶26-27;

    (2) A non-individual "body corporate." Majority op.,
    ¶¶24, 26; and

    (3) An "institution," defined by the majority opinion
    as "a collection of individuals engaged in a common
    purpose." Majority op., ¶¶24, 30.

                                       2
                                                                      2011AP2902.ssa


statutory       language     and    the    one-size-fits-all       required    forms

designed to protect individuals are difficult to apply to non-

individuals and to the present case.8                  Therefore, circuit courts

should exercise caution in crafting harassment injunctions to

protect non-individual persons.

       ¶57     I write to point out matters that the circuit court

must       consider   in    crafting      a   new    injunction.      I     begin   by

concisely       summarizing        in     chart     form    the   circuit     court's
injunction and what remains of the injunction under the majority

opinion.

                                        INJUNCTION

                           CIRCUIT COURT                   MAJORITY OPINION

PROTECTED PARTY            The Board of Regents;           "[I]t may be unclear

                           "the UW or any of its           to both Decker and law

                           representatives"9               enforcement who the

                                                           protected party is."10

HARASSING CONDUCT          Trespassing onto UW             Trespassing onto UW

                           land in violation of            land in violation of
                           terms of suspension             terms of suspension

ENJOINED BEHAVIOR          Harassment; avoid the           The majority opinion

                           residence; contacting           notes the expansive

       8
       The circuit court used form CV-407, 11/13 Injunction
(Order of Protection – Harassment), which is mandated for use in
civil actions under Wis. Stat. §§ 807.001 and 758.18(1).
       9
       The harassment injunction could conceivably extend to
thousands of people, including UW faculty, staff, and students.
The University has about 40,000 employees and 181,000 students.
       10
            Majority op., ¶49.

                                              3
                                                                               2011AP2902.ssa


                           the UW or any of its             reach of the

                           representatives                  injunction but

                           unless they consent              mentions no enjoined

                           in writing.      Avoid           conduct.12

                           premises occupied by

                           University of

                           Wisconsin System, all

                           of its campuses, any

                           premises under the

                           control of the Board

                           of Regents.11

      ¶58    In effect, the majority opinion vacates the circuit

court's injunction, because as the majority opinion explains,

the   injunction      is    unclear    in       its    description        of     the   party

protected or the enjoined conduct.

      ¶59    The   mandate      of    the       majority      opinion      is      somewhat

misleading     when    it     "reverse[s]"            the   court    of    appeals       and

"remand[s]" the issue to the circuit court.13                       Both the majority


      11
       The written circuit court injunction required Decker to
"avoid the residence and any premises temporarily occupied by
the protected party."

     At the hearing, the circuit court orally ordered Decker "to
avoid any premises occupied by the petitioner or protected
person, namely the University of Wisconsin system, all of its
campuses, any premises under the control of the Board of
Regents."
      12
           Majority op., ¶47 & n.21.
      13
           Majority op., ¶52.

                                            4
                                                                2011AP2902.ssa


opinion and the court of appeals agree that the circuit court

must craft a new injunction.

     ¶60     In crafting a new injunction, the circuit court must

adhere to the legal standards for a harassment injunction as

stated in Bachowski v. Salamone, 139 Wis. 2d 397, 414-15, 407
N.W.2d 533     (1987),   the   lead      case    interpreting   Wis.   Stat.

§ 813.125, the harassment statute.              If an injunction fails to

meet the criteria in Bachowski, the injunction is "invalid."14
     ¶61     According to the Bachowski case, 139 Wis. 2d at 414-

15, upon which the majority openly relies, the proceedings and

harassment injunction must meet the following requirements:

     I.      The petitioner being protected by the injunction must

             be specific and named;15

     II.     The   harassing   conduct    that    is   the   basis   for   the

             injunction must be set forth;16
     14
          Bachowski, 139 Wis. 2d at 414.
     15
       Wis. Stat. § 813.125(5)(a)1.-2. (requiring the name of
the person who is the alleged victim and the name of the
respondent in the petition); see Bachowski, 139 Wis. 2d at 412-
13.
     16
       See Wis. Stat. § 813.125(5)(a)3. (requiring that the
complaining party show "[t]hat the respondent has engaged in
harassment with intent to harass or intimidate the petitioner").

     The Petition for Temporary Restraining Order and/or
Petition and Motion for Injunction Hearing form (form CV-405)
asks the complaining party to "[s]tate when, where, what
happened, and who did what to whom." This is largely similar to
language that the court found to be sufficient notice in
Bachowski.   The Bachowski court stated:     "Thus, it would be
insufficient, for example, pursuant to sec. 813.125(5)(a) for a
petitioner to simply allege that he or she has been 'harassed or
intimidated' by the [defendant]."     Bachowski, 139 Wis. 2d at
412-13.
                                5
                                                              2011AP2902.ssa


    III. The specific harassing acts or conduct to be enjoined

          must be either identical to or substantially similar

          to the conduct found to be harassing by the circuit

          court;17 and

    IV.   An injunction must be "specific as to the acts and

          conduct which are enjoined" such that the defendant

          has   notice   of   what   he   or   she   is   prohibited   from

          doing.18
                                     I

    ¶62   To assist the circuit court, I begin with the first

Bachowski criterion:      the petitioner and the party protected

must be specific and named.

    ¶63   In the instant case, a real issue exists about who the

petitioner is and who the protected party is.             They need not be

the same person.

    17
       "Only the acts or conduct which are proven at trial and
form the basis of the judge's finding of harassment or
substantially similar conduct should be enjoined."  Bachowski,
139 Wis. 2d at 414.

     See also III Wisconsin Judicial Benchbook, Family Actions,
Miscellaneous Actions, Harassment FA 18-54 (4th ed. 2011)
(similarly   stating  the  injunction  "must  be   tailored  to
necessities of particular case"). (The Benchbook states that it
is not intended that the Benchbooks be cited as independent
authority.)
    18
       Bachowski, 139 Wis. 2d at 414.   See also III Wisconsin
Judicial Benchbook, supra note 17, at 18-54 (adhering to
Bachowski:   "The injunction must be specific as to prohibited
acts and conduct so one enjoined may know what actions to
avoid.").

     Specificity is required because violation of an injunction
is a criminal offense.

                                     6
                                                                 2011AP2902.ssa


       ¶64   The written order names "Board of Regents UW System"

as the petitioner.      In its oral ruling, the circuit court stated

that    Decker   was   "specifically       prohibited   from   contacting   or

causing any person to contact              the UW or its representatives

unless they consent in writing" (emphasis added).               I agree with

the majority opinion that it is "unclear to both Decker and law

enforcement who the protected party is."19

       ¶65   The circuit court's injunction appears to include as
protected parties between 18 individuals (the individual members

of the Board of Regents) and 200,000 or more individuals (the

students, staff, and faculty of the university).

       ¶66   The lack of clarity of the protected party's identity

in the circuit court's injunction renders it invalid under the

first Bachowski criterion:      the protected party is undefined and

unknown.     The identity of the protected party must be clear from

the injunction.

                                   II

       ¶67   The second Bachowski criterion is that the harassing

conduct that is the basis for the injunction must be set forth.




       19
       See   majority op.,  ¶49  (listing                various  potential
formulations of the protected party from                the record in the
instant case).

     The majority opinion lists other parties that may be
"protected parties" under the circuit court's injunction.
Majority op., ¶48 n.22.

                                       7
                                                                           2011AP2902.ssa


      ¶68   Trespass is the gravamen of the harassing conduct used

to   justify    the     injunction.        Trespass     in    turn        is    based    on

Decker's status as a suspended student.20

      ¶69   The     circuit     court   described      the    trespasses          as    the

harassing conduct, as follows:

      [T]here are several incidents described as a matter of
      the record here that Mr. Decker, contrary to the clear
      terms   of   the   lawful  existing   order    that  is
      established . . . . It specifically says he may not
      enroll in any UW system institution and may not be
      present on any campus without the written consent of
      the chief administrator of that campus.     He has done
      so on several occasions without the written consent of
      the administration on the particular campus. . . .

      And in my view, that constitutes conduct of a sort
      that is harassing and intimidating.
      ¶70   According to the circuit court, the harassment was the

disruption     of   a   meeting    at   the      Stevens     Point    campus      before

Decker's suspension and at least four documented trespasses on

university     land     after     Decker       was   suspended       as    a    student,

including      additional     disruption        of   meetings.            One    of     the

trespasses, leafleting, is not described as being disruptive.

See majority op. ¶¶4-5, 39-41.




      20
       A   suspended   student,   according  to  the   Wisconsin
Administrative Code §§ UWS 17.02(16) and UWS 18.11(7)(a), may
not be present on any campus "without the written consent of the
chief administrative officer" of that campus and "may [not]
enter the university lands of any institution without the
written consent of the chief administrative officer." According
to § UWS 17.02(17), "university land" is defined as "all real
property owned by, leased by, or otherwise subject to the
control of the board of regents . . . ."

                                           8
                                                                            2011AP2902.ssa


    ¶71    The      majority     opinion         specifically        identifies        the

harassing conduct (which forms the basis for the injunction) as

trespassing      conduct    violating           the    terms   and     conditions       of

Decker's   suspension      and       the   Wisconsin     Administrative         Code    as

follows:

         • Contrary to the terms and conditions of his suspension

           and      the     Wisconsin           Administrative         Code,        Decker

           trespassed on the UW-Oshkosh campus and distributed
           leaflets        at    a     UW-Oshkosh        basketball         game.       No

           disruption       or       adverse      consequences        are    described.

           Majority op., ¶7.

         • Contrary to the terms and conditions of his suspension

           and the Wisconsin Administrative Code, Decker twice

           trespassed on the campus of UW-Fox Valley by attending

           meetings,       during      which      he    was    disruptive       and    was

           forcibly removed by police officers.                        Majority op.,

           ¶¶8, 11.

         • Contrary to the terms and conditions of his suspension

           and      the     Wisconsin           Administrative         Code,        Decker
           trespassed       by   attending        a    meeting   of    the     Board   of

           Regents in Madison and was disruptive.                      Majority op.,

           ¶10.21




    21
       To obtain an order relating to Decker's guns, the circuit
court and majority opinion rely on Decker's pre-suspension
conduct at Stevens Point of striking the Chancellor's papers and
the timing of Decker's purchase of guns. Majority op., ¶42.

                                            9
                                                                                 2011AP2902.ssa


       ¶72       According to the record before us, Decker's suspension

ended January 1, 2012.

       ¶73       I    do    not    speculate       as   to      the    present       status   of

Decker's suspension.                Yet if the suspension no longer exists,

any harassing conduct created by "trespass" may also no longer

exist.

       ¶74       When the circuit court crafts its new injunction, it

may need to consider whether trespass in violation of Decker's
suspension           can    continue   to    serve      as      the    basis    of    harassing

conduct.

                                               III

       ¶75       The third Bachowski criterion is that "[o]nly the acts

or conduct which are proven at trial and form the basis of the

[circuit court] judge's finding of harassment or substantially

similar conduct should be enjoined."                         Bachowski, 139 Wis. 2d at

414.

       ¶76       As    noted      above,    the    harassing          conduct    the   circuit

court       found      as    the    basis    for     the     injunction         was    Decker's

trespass as a suspended student and disruption of meetings.                                   As
the majority opinion notes, the circuit court's injunction was

not limited to the conduct that forms the basis of the circuit

court's finding of harassing conduct or similar conduct.22

       ¶77       In crafting a new injunction, the circuit court must

limit the enjoined conduct to the acts or conduct that form the

basis       of       the    harassment      finding        or     substantially        similar


       22
            Majority op., ¶48 n.22.

                                               10
                                                                       2011AP2902.ssa


conduct:       the trespass as a suspended student and the disruption

of meetings.

                                        IV

       ¶78     The fourth Bachowski criterion is that the injunction

must    be     "specific    as   to   the    acts     and    conduct    which    are

enjoined," such that the defendant has notice of what he is

prohibited from doing.23          Law enforcement also needs clarity in

the terms of an injunction in order to enforce the injunction.24
       ¶79     The majority opinion notes the “expansive reach" of

the injunction.        Majority op., ¶48 n.22.

       ¶80     In crafting a new injunction, the circuit court must

remedy the defects in the original injunction that the majority

opinion details, namely that the injunction fails to be specific

about       what   person   or   persons     Decker    may    be   enjoined     from

contacting and fails to be specific about what property Decker

is enjoined from entering.25


       23
       Injunctions must be specific as to the prohibited acts
and conduct in order for the person being enjoined to know what
conduct must be avoided. Disobeying an injunction is a criminal
offense.    Welytok v. Ziolkowski, 2008 WI App 67, ¶24, 312
Wis. 2d 435, 752 N.W.2d 359.
       24
       Laws must provide "reasonably clear guidelines for law
enforcement officials and triers of fact in order to prevent
arbitrary and discriminatory enforcement."   City of Madison v.
Baumann, 162 Wis. 2d 660, 674, 470 N.W.2d 296 (1991) (internal
quotation marks omitted).    Additionally, the statute requires
that the injunction must be sent to "the sheriff or to any local
law enforcement agency which is the central repository for
orders and injunctions and which has jurisdiction over the
petitioner's premises." Wis. Stat. § 813.125(5g).
       25
            Majority op., ¶48 n.22.

                                        11
                                                                              2011AP2902.ssa


     ¶81     As        stated    previously,          the    injunction       is     unclear

because     it    can    be     read   to   enjoin        Decker    from    contacting      18

individuals or 200,000.26

     ¶82     The injunction is also unclear regarding what property

Decker is enjoined from entering.                         Decker was prohibited from

entering     "the       University       of    Wisconsin        system,      all     of    its

campuses,        any    premises       under    the       control    of     the    Board    of

Regents."
     ¶83     The        Board     of    Regents       controls       18,000       acres      of

property,        with    campuses       across      25      counties.        The     UW    has

approximately 1,814 buildings covering 60 million square feet of

space.27     UW property extends from UW medical facilities across

the state, including doctor's offices and emergency rooms, to

conservation tracts and nature preserves, to apartments, to golf

courses, and so on.

     ¶84     How should Decker or law enforcement identify which

properties are "controlled by" the Board of Regents?

           • The University of Wisconsin Hospital and its medical

             facilities          are    run    by     a     separate       authority       that
             includes members of the Board of Regents.                            May Decker



     26
       The circuit court in its oral ruling stated that Decker
is "specifically prohibited from contacting or causing any
person to contact the UW or its representatives unless they
consent in writing."
     27
        Capital Planning & Budget, University of Wisconsin System
Capital                                                   Assets,
http://www.uwsa.edu/capbud/documents/capbud_description.htm
(last visited June 30, 2014).

                                               12
                                                                             2011AP2902.ssa


            visit his physician who has an office in one of the

            many university medical facilities across the state?

          • May Decker visit a graduate student friend at a UW-

            managed dormitory or apartment complex?

          • May     Decker    attend    a    theater          production       at   a   UW

            theater?

          • May     Decker    patronize      one        of     the    multiple      retail

            locations of the University of Wisconsin Bookstore?
          • May Decker enter property controlled by the University

            of Wisconsin Foundation?

          • May Decker distribute material on or near streets in

            or near a University campus?

    ¶85     Thus,     neither      Decker         nor        law      enforcement       can

understand what conduct is enjoined, both with regard to persons

Decker cannot contact and to real property Decker cannot enter.

Without    knowing    what    conduct   is     enjoined,           the   circuit    court

cannot determine whether the enjoined behavior is identical to

or substantially similar to the conduct found harassing, namely

the third criterion in Bachowski.
    ¶86     Thus,    the     injunction      is    invalid           under   the    fourth

Bachowski criterion.

                                    * * * *

    ¶87     I agree with the majority opinion that the circuit

court's    injunction      fails   to   meet      the        criteria    set    forth    in

Bachowski.     Under Bachowski, an injunction that fails to meet
the criteria is invalid.           Thus, the majority opinion in effect

vacates the injunction and advises the circuit court to start
                                        13
                                                                   2011AP2902.ssa


over.       Circumstances   may    have        changed    significantly   since

October 24, 2011, when the injunction was issued.

      ¶88    Before I conclude, let me quickly note the issues that

I do not address.

      ¶89    I do not address whether the conduct at issue meets

the     statutory   definition     of        harassment    under   Wis.   Stat.

§ 813.125(1)(b).28     "Harassment" is defined as repeated conduct

that harasses or intimidates another person "and which serves no
legitimate     purpose."    Wis.    Stat.        § 813.125(1)(b)      (emphasis

added).      I do not address the statutory language "serves no

legitimate purpose."29


      28
       The statutory definition of "harassment" is problematic;
"harassment" is defined as "acts which harass," a form of the
very word being defined.

     To grant an injunction, the circuit court must find
reasonable grounds to believe that the person has engaged in
harassment with the intent to harass or intimidate a named party
and   which  serves   no   legitimate  purpose.     Wis.   Stat.
§ 813.125(4)(a)3.
      29
       The parties expend considerable effort addressing the
"legitimate purpose" statutory language.  The majority opinion
takes language out of context from Bachowski, 139 Wis. 2d at
408, treating the case as saying that "intentionally harassing
conduct can never serve a legitimate purpose."   Majority op.,
¶38.

     The majority opinion treats the statutory phrase "which
serves no legitimate purpose" as surplusage, contravening our
rules of statutory interpretation.   See Crown Castle USA, Inc.
v. Orion Const. Grp., LLC, 2012 WI 29, ¶13, 339 Wis. 2d 252, 811
N.W.2d 332.

     Bachowski, 139 Wis. 2d at 408,           treats the inquiry into
legitimate purpose       as a separate             element of harassment,
declaring:

                                        14
                                                            2011AP2902.ssa


     ¶90    I do not address First Amendment issues, although I

agree with the court of appeals that there are freedom of speech

implications presented by the instant case.30 Injunctions carry

great     risks   of   freedom   of   speech   violations   and   deserve

additional scrutiny from courts.31


     The definition of harassment further requires that the
     harassing and intimidating acts "serve no legitimate
     purpose."   This is a recognition by the legislature
     that conduct or repetitive acts that are intended to
     harass or intimidate do not serve a legitimate
     purpose.   Whether acts or conduct are done for the
     purpose of harassing or intimidating, rather than for
     a purpose that is protected or permitted by law, is a
     determination that must of necessity be left to the
     fact finder, taking into account all the facts and
     circumstances.

     The court of appeals opinion reads Bachowski as stating
that conduct can be harassment only if "done for the purpose of
harassing or intimidating, rather than for a purpose that is
protected or permitted by law."      Bd. of Regents-UW Sys. v.
Decker, No. 2011AP2902, unpublished slip op., ¶11 (Wis. Ct. App.
Jan. 24, 2013).

     In Welytok, 312 Wis. 2d 435, ¶¶30-31, the court of appeals
viewed the "no legitimate purpose" language as establishing a
separate element and concluded that the circuit court found that
the defendant was "motivated by one thing and one thing only and
that was to harass," that the circuit court "saw through" the
defendant's "attempts to manufacture a legitimate purpose," and
that the circuit court's finding that no legitimate purpose was
intended was supported by the evidence.
     30
       A case should be decided on non-constitutional grounds
whenever possible.   Adams Outdoor Advertising, Ltd. v. City of
Madison, 2006 WI 104, ¶91, 294 Wis. 2d 441, 717 N.W.2d 803.
     31
       See Madsen v. Women's Health Center, Inc., 512 U.S. 753,
765-66 (1994). For an overview of the potential impact of civil
harassment injunctions on freedom of speech, see Aaron H.
Caplan, Free Speech and Civil Harassment Orders, 64 Hastings
L.J. 781 (2013).

                                      15
                                                     2011AP2902.ssa


    ¶91   For the reasons set forth, I write separately.




     The majority opinion intimates that its injunction is akin
to a "time, place, and manner" restriction that does not offend
the First Amendment.    Majority op., ¶44.  The circuit court's
overbroad injunction bans every manner of "conduct" (which
includes speech) by Decker at all times and in all places
controlled by the university.

                               16
           No.   2011AP2902.ssa



APPENDIX




 1
    No.   2011AP2902.ssa




2
                                                                      No.    2011AP2902.dtp



      ¶92   DAVID     T.    PROSSER,      J.       (concurring).            The    majority

opinion makes a powerful case for the issuance of a harassment

injunction against Jeffrey Decker (Decker).                          Decker's campaign

regarding the use of student segregated fees in the University

of Wisconsin System has been self-defeating because his tactics

alienate     people        who   might       otherwise        share     his       concerns.

Whatever Decker's message is, it is completely overshadowed by

his   tactics,        which      have     crossed        the     line        and     become

unreasonable.        I concur in the majority opinion because I agree

that something had to be done.

      ¶93   I   also       agree      with       the   majority       (and        with   the

concurrence     of    the     Chief     Justice)       that    the    circuit       court's

injunction is too broad and must be redone.                           If a remand for

revision were not part of the majority opinion, I would feel

obligated to dissent.

      ¶94   Having explained my reasons for concurrence, I must

register my reservations about the interpretation of Wis. Stat.

§ 813.125.

      ¶95   In my view, this statute was never intended to cover

institutions as well as natural persons.                        It was intended to

address a wide variety of harassment problems when people have

to deal with the irrational conduct of other people.                              Thus, the

remedies that must be afforded to an abused spouse, and may be

afforded to a corporate officer or a member of the University of

Wisconsin Board of Regents as an individual, are not the same as
the remedies that may be afforded to everyone who is part of a

corporation or an educational institution.
                                             1
                                                                            No.    2011AP2902.dtp


      ¶96    Once the court determines that the broad definition of

"person"1 applies to an institution as a victim, then necessarily

it   also   applies      to      an   institution       as    a    perpetrator.                I    am

confident        that        many      people        believe           some       institution,

association,      or    body        politic    or    corporate         is     engaging         in    a

course of conduct to harass or intimidate them in a manner that

serves no legitimate purpose.

      ¶97    The statute has been interpreted more broadly than I

would     read   it     in    Village     of       Tigerton       v.    Minniecheske,              211
Wis. 2d 777, 565 N.W.2d 586 (Ct. App. 1997), and now in this

case.     But the legislature has failed to give much guidance on

how judges should apply the statute in these cases.                                     This lack

of guidance is bound to spawn future controversy.

      ¶98    I respectfully suggest that the legislature review the

language and effectiveness of all the specialized statutes on

injunctions and restraining orders in Wis. Stat. ch. 813 and

consider     adopting        a   new    statute       for    "persons"            who    are       not

people.
      ¶99    For the foregoing reasons, I respectfully concur.




      1
       Wis.   Stat.   § 990.01(26)   ("'Person'    includes   all
partnerships, associations and bodies politic or corporate.").

                                               2
    No.   2011AP2902.dtp




1